
	
		II
		111th CONGRESS
		1st Session
		S. 1641
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To modify and waive certain requirements under title 23,
		  United States Code, to assist States with a high unemployment rate in carrying
		  out Federal-aid highway construction projects, and for other
		  purposes.
	
	
		1.Federal share payable; credit
			 for non-Federal share
			(a)Definition of
			 eligible StateIn this section, the term eligible
			 State means a State with an unemployment rate, as determined by the
			 Secretary of Transportation, that is equal to or exceeds 11 percent at any time
			 during fiscal years 2009 and 2010.
			(b)Federal share
			 payable
				(1)Interstate
			 system projectsWith respect
			 to an eligible State during fiscal years 2011 and 2012, section 120(a) of title
			 23, United States Code, shall be applied by substituting 95
			 percent for 90 percent.
				(2)Other
			 projectsWith respect to an eligible State during fiscal years
			 2011 and 2012, paragraphs (1) and (2) of section 120(b) of title 23, United
			 States Code, shall be applied by substituting 85 percent for
			 80 percent each place it appears.
				(c)Credit for
			 non-Federal share
				(1)In
			 generalWith respect to an
			 eligible State during fiscal years 2011 and 2012, the requirement under section
			 120(j)(1)(A) that toll revenues, to be eligible for use as a credit, be
			 generated and used by public, quasi-public, and private agencies to build,
			 improve, or maintain highways, bridges, or tunnels that serve the public
			 purpose of interstate commerce shall not apply.
				(2)Maintenance of
			 effortWith respect to an
			 eligible State during fiscal years 2011 and 2012, requirements under section
			 120(j)(2), United States Code, shall not apply.
				(3)Use of tolls
			 previously not eligibleWith
			 respect to an eligible State, tolls generated during the period of fiscal years
			 2005 through 2010 and not eligible as a credit under section 120(j) of title
			 23, United States Code, during those fiscal years due to a requirement under
			 that section shall be eligible for use as a credit under that section during
			 fiscal year 2011 or 2012.
				
